DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaiana et al. (U.S. Patent Application Publication 2020/0256898), hereinafter, “V”, in view of Zamprogno et al. (U.S. Patent Application Publication 2018/0131342), hereinafter, “Z”.
Regarding claims 1, 8, V discloses (Figs. 4) an optical receiving circuit comprising: a current compensation circuit (50) configured to generate a first current having a positive ([0024]-[0025]) temperature coefficient; a photodiode (D1) configured to receive an optical signal, generate a first current signal (ID1) including a photoelectric conversion current having a negative temperature coefficient (a photodiode inherently has a current with a negative temperature coefficient), and output a second current signal that is the sum of the first current and the first current signal; and an amplifier circuit (20) configured to receive the second current signal and generate an output voltage (Vout).  V does not disclose the amplifier circuit is a transimpedance circuit with a feedback resistor and a current-voltage converting as claimed.  Z teaches (Figs. 4 and 9) an amplifier circuit being a transimpedance circuit (320a or 302b) with a feedback resistor (RF) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a .
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over V in view of Z, further in in view of Schuppener (U.S. Patent Application Publication 2014/0111280), hereinafter, “S”.
Regarding claim 7, V in view of Z disclose the claimed invention as set forth above.  V and Z do not disclose the transimpedance circuit includes bipolar transistors as claimed.  S teaches (Fig. 6) a transimpdeance circuit includes a plurality of bipolar transistors (Q1, Q2), the output voltage is the sum of a base-emitter voltage and a product of the resistance value of the negative feedback resistor (RF) and the input signal.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of V in view of Z and S to obtain a conventional transimpedance amplifier circuit as taught, known and predictable.  
Allowable Subject Matter
Claims 2-6, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878